Citation Nr: 1511390	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-21 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial disability rating in excess of 10 percent for plantar fasciitis of the right foot.

3.  Entitlement to an initial disability rating in excess of 10 percent for plantar fasciitis of the left foot.

4.  Entitlement to a compensable disability rating for right shin splints.

5.  Entitlement to a compensable disability rating for left shin splints.

6.  Entitlement to a disability rating higher than 20 percent for degenerative disc disease of the lumbar spine.

7.  Entitlement to an effective date earlier than June 8, 2009, for the grant of service connection for plantar fasciitis.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from May 1993 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) following February 2008, July 2008, August 2010, and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In the February 2008 rating decision, the RO denied the Veteran's claim for a disability rating higher than 10 percent for his service-connected degenerative disc disease of the lumbar spine.  (In a May 2010 rating decision, the RO awarded an increased rating of 20 percent for the disorder.)  In the July 2008 decision, the RO denied the Veteran's claims for compensable ratings for right and left shin splints.  In the August 2010 rating decision, the RO granted service connection for plantar fasciitis of the right and left feet and assigned an initial 10 percent disability rating for each foot, effective from June 8, 2009.  In the May 2013 decision, the RO denied the Veteran's claim for service connection for sleep apnea.

(The decision below addresses the Veteran's claims for increased ratings for his service-connected degenerative disc disease of the lumbar spine, right and left shin splints, and plantar fasciitis of the right and left feet, as well as his claim for an earlier effective date for the grant of service connection for plantar fasciitis.  The claim of service connection for sleep apnea is addressed in the remand that follows the decision.)

FINDINGS OF FACT

1.  In May 2010, the RO received a statement from the Veteran in which he expressed his desire to withdraw his appeal as to the issue of entitlement to a disability rating higher than 20 percent for degenerative disc disease of the lumbar spine.

2.  In March 2012, the RO received a statement from the Veteran in which he expressed his desire to withdraw his appeal as to the issue of entitlement to disability ratings higher than 10 percent for plantar fasciitis of each foot, compensable disability ratings for right and left shin splints, and an effective date earlier than June 8, 2009, for the award of service connection for plantar fasciitis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to a disability rating higher than 20 percent for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to an initial disability rating in excess of 10 percent for plantar fasciitis of the right foot have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for withdrawal of an appeal of the issue of entitlement to an initial disability rating in excess of 10 percent for plantar fasciitis of the left foot have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

4.  The criteria for withdrawal of an appeal of the issue of entitlement to a compensable disability rating for right shin splints have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

5.  The criteria for withdrawal of an appeal of the issue of entitlement to a compensable disability rating for left shin splints have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

6.  The criteria for withdrawal of an appeal of the issue of entitlement to an effective date earlier than June 8, 2009, for the grant of service connection for plantar fasciitis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2014).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b) (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2014).

By a statement submitted in May 2010, prior to the issuance of a decision by the Board, the Veteran stated that he wished to withdraw his appeal as to the issue of entitlement to a disability rating greater than 20 percent for degenerative disc disease of the lumbar spine.  This was done in writing.  Similarly, by a statement submitted in March 2012, the Veteran stated that he wished to withdraw his appeal as to the issues of entitlement to initial disability ratings in excess of 10 percent for plantar fasciitis of each foot; entitlement to compensable disability ratings for right and left shin splints; and entitlement to an effective date earlier than June 8, 2009, for the grant of service connection for plantar fasciitis.  This was also done in writing.  (The Board acknowledges that the Veteran's representative submitted a statement in January 2015 in which the Veteran claimed that the Veteran wished to continue his appeal as to the claims for increased ratings for plantar fasciitis and shin splints.  However, this statement was received by the Board more than four years after the expiration of the appeal period for both claims and is therefore not timely.  See 38 C.F.R. § 20.204(c) (2014)).

Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claims of entitlement to a disability rating greater than 20 percent for degenerative disc disease of the lumbar spine; entitlement to initial disability ratings in excess of 10 percent for plantar fasciitis of each foot; entitlement to compensable disability ratings for right and left shin splints; and entitlement to an effective date earlier than June 8, 2009, for the grant of service connection for plantar fasciitis.  Accordingly, the Board will dismiss the appeal.


ORDER

The appeal of the issue of entitlement to an initial disability rating in excess of 10 percent for plantar fasciitis of the right foot is dismissed.

The appeal of the issue of entitlement to an initial disability rating in excess of 10 percent for plantar fasciitis of the left foot is dismissed.

The appeal of the issue of entitlement to a compensable disability rating for right shin splints is dismissed.

The appeal of the issue of entitlement to a compensable disability rating for left shin splints is dismissed.

The appeal of the issue of entitlement to a disability rating higher than 20 percent for degenerative disc disease of the lumbar spine is dismissed.

The appeal of the issue of entitlement to an effective date earlier than June 8, 2009, for the grant of service connection for plantar fasciitis is dismissed.



REMAND

Regarding the issue of entitlement to service connection for sleep apnea, the Board notes that in a May 2013 rating decision, the RO denied the Veteran's claim for service connection for sleep apnea.  Later that same month, the Veteran submitted correspondence expressing disagreement with the denial of this claim.  This matter must thus be returned to the agency of original jurisdiction for appropriate consideration and issuance of a statement of the case.  Manlincon v. West, 12, Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the following action:

Appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the May 2013 notice of disagreement, including issuance of a statement of the case, pertaining to the Veteran's claim for service connection for sleep apnea.  (Only if a timely substantive appeal is filed should this issue be returned to the Board.)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


